Title: Francis Coffyn to the Commissioners, 18 June 1778
From: Coffyn, Francis
To: First Joint Commission at Paris,Adams, John


     
      Hond. Gentlemen
      Dunkerque 18th. June 1778
     
     I take the liberty to crave your referrence to the letter I had the honnur of writing to you the 8 instant to the contents of which I am Still waiting with anxiety the favour of your answer. I received last night only under a blank cover your letter dated 10th instant address’d to any Captain bound to America the contents of which shall be carefully communicated and recommended to two Captains which are now fitting out their vessells in this harbour for Said destination, that they may inform those whom it may concern on their arrival at any port of the Continent. Interim I think it proper to advise you that the first will sail in about 8 or 10 days and the last will not be able to proceed before the 5th. of next month. As they intend to go north about Scotland, and I imagine the American Coast will be pretty clear of Cruizers against the time they may reach it, it is to be hoped they will get there Safe; if your opinion should coincide with mine, and you Should think proper to convey by the same channell any interesting news you may receive relating the dispositions of the fleets on the other Side, you may rely on my particular care and attention to your orders in this as well as in every other respect.
     The intelligence received by last post from London and by the Smugglars respecting these fleets, were So contradictory, that I did not think it prudent to communicate it to you; Some letters mention’d that both Squadrons were Sail’d from Portsmouth and Plymouth, and others advised that they was Still detain’d by contrary winds the 9th instant but that the Ships were then riding at Single anchor, the last account was confirm’d by a person who left London last Sunday.
     
     Whereas on account of our vicinity with England, it often happens that we have the news here, Sooner then they can reach the place of your abode, if I should hear any of importance in which confidence may be placed, before the departure of the above mention’d two vessells, I will if you approve of it, transmit the intelligence by the Same channell.
     The Captains of three vessells two of which arrived here yesterday and one this morning, report that on monday last, they met off Portland close to the shore, a fleet of about 45. Sail, Steering westward, that some of the ships which appear’d to be large men of warr, fired guns, and that the Salute was return’d from the Shore.
     One of the American Seamen which I mention’d in my last was gone off in a Smuggling vessell, is return’d, and he Seems to repent that he had taken that step without acquainting me off it, he is desirous of going on board of any continental ship of warr or privateer, he is a stout able Seaman, he was onboard the Fox frigate when She was retaken.
     Three other Americans which have been out on a whaling voyage in the South Seas, arrived here yesterday. They are also desirous of serving their Country, and therefor claim your protection. I humbly give it as my opinion that it is necessary to provide for these people, for if they are not immediately employ’d, I am afraid they will return to England where they are sure of meeting encouragement because the British Gouvernment is taking every step to Establish that fishery in England, and in order to Suceed therein, offer great advantages to all Seamen who are Expert in it, if once it takes root there, it may be hurtfull to America, as this fishery has hitherto been a considerable branch of Trade in the New England provinces. I therefor take the liberty to request you would favour me with your orders respecting the above mention’d four men, and if contrary to my opinion your intention is that they shift for themselves, I beg you would inform me of it, as the first has not a Shilling left, and the three last have hardly money enough to maintain them till I can receive your answer.
     James Beams being now nearly recover’d of the wound he received onboard the Lexington, I have agreed with a Captain of the Brigantine la Boulonnoise bound to Brest to allow him L. 72 for his passage and provisions on the voyage, which I shall pay tomorrow and the moment I’ll receive your orders to settle with the two surgeons, I shall remit you this mans bill. With great respect I have the honnor to subscribe myself Hond Gentlemen, Your most obedient and most devoted humble Servant
     
      Frans. Coffyn
     
    